--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


PROMISSORY NOTE
(Secured by, among others, Security Agreement and Mortgage,
Deed of Trust, Assignment, Security Agreement,
Financing Statement, and Fixture Filing)






Date:
August 13, 2013
   
Maker:
Lucas Energy, Inc., a Nevada Corporation (“LEI”)
   

 
Maker’s Mailing Address:
3555 Timmons Lane
 
Suite 1550
 
Houston, Texas  77027
 
Attention: Anthony C. Schnur
   

 
Holder/Payee:
Louise H. Rogers, as her separate property (“Rogers”)
   

 
Holder/Payee’s Mailing Address:
c/o Sharon E. Conway
 
Attorney at Law
 
2441 High Timbers, Suite 410
 
The Woodlands, Texas  77380-1052



The terms “LEI” and “Rogers” and other nouns and pronouns include the plural if
more than one exists.  The terms “LEI” and “Rogers” also include their
respective heirs, personal representatives, and assigns.  LEI and Rogers are
collectively referred to in this Note as the “Parties.”


Place for Payment (including county):
XXXXXXXXX
 
XXXXXXXXX
 
(Paid via wire transfer as set forth below)
   
Principal Amount:
Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00)
   
Monthly Interest Rate:
One Percent (1.0%).  Interest accruing under this Note shall be computed on the
basis of a 360-day year and shall be assessed for the actual number of days
elapsed.
   
Maturity Date:
The entire principal balance remaining and all accrued interest is due and
payable on or before August 13, 2015 (the “Maturity Date”).



Letter Loan Agreement:
This Note is the Note referred to in, and evidences the indebtedness incurred
pursuant to, that certain Letter Loan Agreement dated as of August 13, 2013, by
and between LEI and Rogers, together with all amendments and other
modifications, if any, from time to time made to them (the “Letter Loan
Agreement”).  Capitalized terms used but not defined in this Note shall have the
meaning assigned to them in Schedule A to the Letter Loan Agreement, or in the
Security Agreement if not defined in the Letter Loan Agreement.

 

 
 
 
 
 
 
 
 
 
 
Promissory Note
Rogers - Lucas Energy/August 13, 2013
Page 1 of 4
 

--------------------------------------------------------------------------------

 
Terms of Payment (principal and interest):


Beginning on September 13, 2013, and continuing on the 13th day of each
following month through and including February 13, 2014, payment of accrued and
unpaid interest only under this Note shall be made by LEI to Rogers.  Beginning
on March 13, 2014, and continuing on each following month through and including
the Maturity Date, monthly installments of principal plus accrued interest as
set forth on Schedule A attached to this Note shall be made by LEI to
Rogers.  The full outstanding principal balance and all remaining accrued
interest, as well as any other amounts due and owing by LEI to Rogers under this
Note and the other Loan Documents, are due and payable on the “Maturity Date,
unless sooner accelerated in accordance with the terms of this Note.  The final
payment due on the Maturity Date should be $4,016,182.68, unless any interest or
principal payments were late or unpaid at the Maturity Date or any prepayments
of principal have been made.  Late payments shall be subject to a fee of three
percent of the total amount of the payment (principal and interest) that is
late.  Each payment must be received on or before its due date.  Any payment not
received on or before its due date is considered late.


Payments shall be made by wire transfer using the following wiring instructions:


Bank Name:
 
ABA Routing Number:
 
Account Number:
 
Customer/Account Name:
Louise H. Rogers



Any and all wire transfer fees shall be paid for by LEI and the amount wired
shall be adjusted in the amount necessary to ensure that the total amount
received into Rogers’ account is the total amount of the interest and principal
(if applicable) due.


Notice of Payment:
Immediately upon receiving confirmation that each wire transfer payment has been
completed, LEI shall send via e-mail to Rogers’ attorney, Sharon E. Conway, a
copy of the confirmation.  Failure to send this confirmation to Ms. Conway shall
constitute an Event of Default.
   
Mandatory Prepayment:
The Letter Loan Agreement sets forth the terms and conditions under which LEI is
required to make prepayments of principal or the Indebtedness evidenced by this
Note.
   

 
 
 
 
 
 
 
 
 
 Promissory Note
Rogers - Lucas Energy/August 13, 2013
Page 2 of 4
 

--------------------------------------------------------------------------------

 
 
 
Annual Interest Rate on Matured,
 
Unpaid Amounts (Default Rate):
Eighteen Percent (18%) per Texas Finance Code Chapters 306 and 303
   
Security for Payment:
The Letter Loan Agreement describes in detail the security for this Note, and it
as well as the Security Agreement between LEI and Rogers dated August 13, 2013
(the “Security Agreement”), and the Mortgage, Deed of Trust, Assignment,
Security Agreement, Financing Statement, and Fixture Filing dated August 13,
2013, are all incorporated by reference into this Note for all purposes as if
fully set forth at length.



Promise to Pay.      LEI promises to pay to the order of Louise H. Rogers at the
place for payment and according to the terms of payment the principal amount
plus interest at the rates stated above.  All unpaid amounts shall be due by the
Maturity Date.


Prepayment Penalty.      LEI may not voluntarily prepay this Note prior to
November 13, 2013.  At any time after November 13, 2013, LEI may prepay all or
any part of the outstanding principal balance of this Note at any time without
premium or penalty.


Application of Payments.      Payments under this Note shall be applied first to
accrued and unpaid interest and the balance, if any, to principal.  Any allowed
or mandatory prepayment of this Note shall also be accompanied by the payment of
all accrued and unpaid interest on the amount prepaid.  Partial prepayments of
this Note shall be applied to the installments in the inverse order of their
maturities.


Default.      If an Event of Default under the Letter Loan Agreement, the
Security Agreement, or any other Security Document occurs and LEI fails to cure
the Default within the applicable cure period (if any), then in that event
Rogers shall have the option to declare the entire unpaid balance of principal
and accrued interest immediately due and payable.  LEI and each surety,
guarantor, and endorser all waive any and all notices, demands for payment,
presentations for payment, notices of intent to accelerate maturity, notices of
acceleration, protests, and notices of protest.  All definitions and provisions
contained in the Letter Loan Agreement, the Security Agreement, and any and all
other security instruments between LEI and Rogers related to default and all
other matters in the Loan Documents apply to this Note.


Usury Compliance.      The Parties to this Note intend to comply with the usury
laws applicable to this Note.  Accordingly, the Parties agree that no provision
in this Note or in any related documents (if any) shall require or permit the
collection of interest in excess of the maximum rate permitted by law.  If any
excess interest is provided for or contracted for in this Note, or charged to
LEI or any other person responsible for payment, or received by Rogers, or if
any excess interest is adjudicated to be provided for or contracted for under
this Note or adjudicated to be received by Rogers or her assignee or successor,
then the Parties expressly agree that this paragraph shall govern and control
and that neither LEI nor any other party liable for payment of the Note shall be
obligated to pay the amount of excess interest.  Any excess interest that may
have been collected shall be, at Rogers’ option, either applied as credit
against any unpaid principal amount due or refunded to LEI.  The effective rate
of interest shall be automatically subject to reduction to the maximum lawful
contract rate allowed under the usury laws of the State of Texas as they are now
or subsequently construed by the courts of the State of Texas.
 
 
 
 
 
 
 
 

 
 Promissory Note
Rogers - Lucas Energy/August 13, 2013
Page 3 of 4
 

--------------------------------------------------------------------------------

 
Attorney’s Fees and Expenses of Collection.      If this Note is given to an
attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then LEI
shall pay all of Rogers’ actual attorney’s fees, all costs of collection, all
expenses of litigation, and all costs of court incurred in addition to any and
all other amounts due.


Amendment and Assignment.      This Note may not be amended or modified in any
manner without the express written consent of Rogers or her attorney.  Neither
LEI nor Rogers may assign any of their rights or obligations under this Note
without the express written consent of the other Party.


Maker:


Lucas Energy, Inc.






By:         /s/ Anthony C. Schnur                                 
Anthony C. Schnur
Chief Executive Officer




Date of Signature: ___________________, 2013
 
 
 
 
 
 
 
 
 
 
 
 


 Promissory Note
Rogers - Lucas Energy/August 13, 2013
Page 4 of 4
 

--------------------------------------------------------------------------------

 